Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 1 of 20. PagelD #: 50

 

 

IN THE MATTER OF ARBITRATION

—

BETWEEN

GRIEVANCE ID: INCENTIVE RATE

TEAMSTERS LOCAL UNION NO. 20

Nom nee me me eee me et eet eee Se

 

Union BEFORE: ROBERT G. STEIN, NAA
ARBITRATOR
AND
BROWNING-FERRIS INDUSTRIES OF
OHIO, INC., d/b/a REPUBLIC
SERVICES OF ELYRIA )
)
Employer ’
)
FOR THE UNION: John R. Doll, Esq.
DOLL, JANSEN & FORD
111 W. First St., Suite 1100
Dayton, OH 45402-1156
jdoll@djflawfirm.com
FOR THE EMPLOYER: Richard A. Millisor, Esq.

FISHER & PHILLIPS LLP

200 Public Square, Suite 4000
Cleveland, OH 44144
rmillisor@fisherphillips.com

    
  

EXHIBIT

 

B

 

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 2 of 20. PagelD #: 51

 

 

 

 

INTRODUCTION

This matter came on for hearing before the arbitrator pursuant to the collective
bargaining agreement (“Agreement”) (Joint Ex. 1) between Browning-Ferris Industries of
Ohio, Inc. d/b/a/ Republic Services of Elyria (“Company” or “Employer’) and Teamsters
Local Union No. 20 (“Union”). That Agreement is effective from March 1, 2017 through
February 28, 2021 and includes the conduct which is the subject of this grievance.

Robert G. Stein was mutually selected by the parties to impartially arbitrate this
matter, pursuant to the terms of Article 7, Section 7.03, Step 4 of the Agreement. A hearing
on this matter was conducted on October 16 and December 18, 2018 in a conference room
at the Radisson Hotel, located at 25070 County Club Boulevard in North Olmstead, Ohio.
The parties agreed to those hearing dates and that location, and they were each provided
with a full opportunity to present both oral testimony and documentary evidence
supporting their respective positions. The hearing, which was fully recorded via a written
transcript, was declared closed upon the parties’ individual submissions of post-hearing
briefs on February 18, 2019.

The parties have stipulated that the matter is properly before the arbitrator for a
determination on the merits. (Tr. 8; Union brief p. 1) The parties have also agreed to the

submission of three (3) joint exhibits.

 

 

 

 

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 3 of 20. PagelD #: 52

 

 

ISSUE

Did the Company violate the Agreement by reducing the piece work rates in
Lorain following the transition from manual waste collection to automated waste
collection? If so, what is the appropriate remedy?

RELEVANT AGREEMENT PROVISIONS

ARTICLE 3—MANAGEMENT RIGHTS
ARTICLE 7—GRIEVANCE PROCEDURE
ARTICLE 9—WAGES

BACKGROUND

The Company, with its local offices based in Elyria, Ohio, provides waste collection
services for the City of Lorain (“Lorain” or “City”), as well as numerous other communities
in the area to the west of Cleveland, Ohio. (Tr. 45-46, 64-65, 355-357) The Company has
contracts with approximately twenty-three (23) total cities, townships and villages in that
general area, which represents approximately two-thirds of the Company’s residential
routes. (Tr. 64-66)

The then-existing contract between the Company and the City recognized that the
Company would provide both unlimited solid waste and also recycling collection services
for the City’s identified residents from March 1, 2013 through February 28, 2017. (Joint Ex.
3) Under that existing contract, the Company did not provide Lorain residents with any
containers to house the trash and recyclable debris. (Tr. 90, 169-171) As a result, the
Company’s drivers or operators manually collected each resident’s solid, bulk, and yard
waste which were placed on the curb near the individual homes or apartments on the

regularly-scheduled collection days. (Union Ex. 4, Tr. 191-192, 200, 405-406) Manual
~

 

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 4 of 20. PagelD #: 53

 

 

 

collection would sometimes require the Company’s drivers or operators to individually lift
large items, such as refrigerators or mattresses, onto the Company’s trucks. (Tr. 95, 173-
174) The collection for recyclable items involved residents placing the recyclable items in
blue bags which were also placed near the curb for collection. (Tr. 90) Throughout the
duration of the parties’ prior contract from 2013-2017, residents’ participation in the
recycling service was relatively low. (Tr. 59, 90-95)

Significantly to the parties to this dispute, during several weeks in May 2017 Lorain
became the first municipality under contract with the Company to convert from manual to
automated waste collection. (Tr. 46, 67-68, 145, 386) “Unlike manual collection where the
driver gets out of the truck at every stop to physically throw trash into the truck,
automated collection allows the driver to remain in the truck while manipulating a joystick
to have a mechanical arm dump the waste container into the truck. Automated collection is
safer, less physically demanding and more efficient than manual collection.” (Employer
brief p. 1) It is also quicker than manual operation and allows drivers to collect waste from
approximately thirty (30) to forty (40) percent more homes in a day compared to manual
operation. (Tr. 58, 80-81, 103, 402-403). “... the average number of homes collected per
day in Lorain for trash increased from approximately 661 homes per day using manual
collection to approximately 1,113 homes per day using automated collection.” (Employer
brief p. 9, fn. 8; Union Ex. 4)

To enable that transition from manual to automated operation, the Company
invested over $4 million. (Tr. 371-379, 390-395; Employer Ex. 10) Those efforts included

the following:

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 5 of 20. PagelD #: 54

 

 

 

e Retrofitting the front-load trucks to perform automated collection by installing the
automated collection arm with the joystick on each truck; (Tr. 373-374, 384-385,
400-401)

e Purchasing additional automated recycling trucks which can only be used in an
automated fashion; (Tr.374, 401-402) and

e Purchasing approximately 20,000 96-gallon trash containers and approximately

20,000 64-gallon recycling containers for distribution to individual Lorain residents

for use in conjunction with the automated collection service. (Tr. 366-368, 386,

388)

(Employer brief p. 10) These changes subsequently limited Lorain residents from
unlimited trash and recycling to 96 gallons of trash and 64 gallons of recyclable materials
each week. (Tr. 99-101, 103, 192-193, 368-371, 408; Union Ex. 4) “By limiting the
maximum amount of trash and recycling [per residence], the Company was also able to
limit the number of times a driver would potentially have to go to the landfill when
completing his or her route.” (Employer brief p. 10, fn. 12) “Additionally, by providing
recycling containers, the number of residents recycling increased, and the amount of
recycling increased from three (3) tons per day to fifteen (15) tons per day.” (Employer
brief p. 10; Tr. 59-60, 90-95, 193-195, 389, 405, 408)

Due to the automated collection service changes, the Company modified and
increased the number of its routes and bargaining unit positions for Lorain based on the
increased efficiency of automated collection. To accomplish this, the Company used its
routing system, a local route auditor and a computer to determine the number and
composition of the new routes. The original eight (8) total routes (seven manual trash
routes and one manual recycling route) during its former manual operation increased to

thirteen (13) total routes (four automated trash routes, three (3) automated recycling

routes, four (4) once-monthly bulk waste routes and two (2) yard waste routes during

 

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 6 of 20. PagelD #: 55

 

 

April to November. (Tr. 89-92, 103, 146-148, 191-192, 198-199, 399-400) The amount of
recycling materials notably increased from three (3) tons per day to fifteen (15) tons per
day. (Tr. 59-50, 90-95, 193-195, 389, 405, 408)

The Company reduced the piece work rates for the new automated routes in Lorain
(Tr. 54, 75-76, 87-89, 105-106), acting in purported reliance on the language included in
Article 9, Section 9.04 of the Agreement, which provides:

The Company agrees to guarantee piece work rates for the term of this

Agreement as long as service remains the same, such requirements including, but

not limited to, the location of disposal sites, volumes generated per units, and

equipment utilized to perform the service. A mere increase in house count shall not

establish a change in service requirements, thereby justifying a reduction in the

piece work rate. The Union reserves the right to grieve the adjusted rate.
The piece work rate, or incentive rate, is the amount of money a bargaining unit member
earns for each house on his or her route. (Tr. 50-51, 303-304) That rate is paid based on
the number of house that are on the route, rather than the number of houses that actually
put out trash or recycling. (Tr. 129, 143-144, 303-304) “[P]iece work rates differ
throughout the Company based on multiple factors, including, but not limited to, the type of
collection (automated versus manual; front-load versus rear-load; the job with respect to
the truck (driver versus helper; one man versus two men); the housing density (distance
between houses, ‘country’ versus ‘city;’ dead ends/turnarounds on route); the distance
(time) from the hauling company to the municipality; the distance (time) from the
municipality to the landfill and what is being collected (trash versus recycling).” (Employer
brief p. 13; Tr. 46-54, 57-60, 79-87, 160-161, 167-168) The Lorain piece work rate

established by the Company for automated trash collection was set at $0.2207 per home

and for automated recycling collection at $0.17 per home. (Union Ex. 4; Tr. 53-54)

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 7 of 20. PagelD #: 56

 

 

ee eee

 

Based on the significant changes to the individual routes resulting from the
automation, which resulted in more than a twenty percent (20%) increase in house counts,
the Company posted the new automated routes for bid. (Tr. 109-110, 125-133, 461, 339-
340; Joint Ex. 1; Employer Exs. 7, 9) Thomas Coultrip (“Coultrip” or “Grievant”), the
individual bargaining unit member identified in the Union’s grievance (Joint Ex. 2) on
behalf of the eight (8) original employees filing grievances, claimed his effective rate of pay
was reduced for the work he performed on the new automated route he covered.

Because the instant grievance remained unresolved after its processing pursuant to
Step 2 of the grievance procedure detailed in Article 7 of the Agreement, it was appealed by
the Company to the Ohio Joint State Committee in Columbus. (Union Ex. 5) After that
group rendered a unanimous decision upholding the Union's claim, the on-going dispute
was then submitted to this arbitrator for final and binding resolution pursuant to Article 7,

Section 7.03, Step 4.

SUMMARY OF THE UNION’S POSITION

The Union notes that one of the major points of discussion during the negotiations
for the current Agreement, which occurred in late January and early February of 2017, was
the Company’s on-going efforts to eliminate or amend Article 9, Section 9.04, cited above,
which guaranteed that the piece work or incentive rate for the duration of the Agreement
with the caveat that the service requirements remain the same. After the Union’s repeated
denial of several proposals made by the Company, the Agreement was ratified by both
parties maintaining the same language in Section 9.04 that had existed in the expiring

collective bargaining agree “guaranteeing the piece work rate (incentive rate) for the term

 

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 8 of 20. PagelD #: 57

 

 

of the [A]greement with the same caveat that the service requirements remain the same.”
(Union brief p. 4)

The Company notified the bargaining unit members to its intention to rebid all of
the City’s waste collection routes, pursuant to Section 10.07 of the Agreement.

When the Company posted the routes for bidding purposes, the bargaining
unit employees discovered that the incentive rate to be paid on the City of Lorain
automated residential waste and recyclable collection routes was going to be less
than the incentive rate paid to bargaining unit employees performing automated
residential waste and recyclable collections services as other cities, townships and
villages. Eight (8) grievances were filed protesting the lower incentive rate to be
paid to the bargaining unit employees performing services on an automated
residential waste collection route in the City of Lorain, including the grievance filed
by [Coultrip].

(Union brief p. 5) The Union contends that the Company has unsuccessfully attempted to
gain through arbitration what it could not obtain during negotiations for the current
Agreement. The Union also notes:

_,. Article 9, Section 9.04 of the collective bargaining agreement is clear and
unambiguous guaranteeing the piece work rates (incentive rates) for [its duration].
At the time the current {Agreement] became effective, the Company incentive rates
were already established for all of the other automated residential waste collection
contracts. According to the testimony of T. J. Rose, the Company’s Operation
Manager, the automated residential waste collection incentive rate for all other
locations other than the City of Lorain was $.2307 cents per unit (house). For the
City of Lorain, Mr. Rose testified that the incentive rate for the automated residential
waste collection was $.2207 centers per unit (house). This same information was
provided to the Union in its information request for presentation of its case to the
Private Carriage Committee. (Union Ex. 4) The information provided by David
Vosmer to Mark Schmiehausen, the Union’s Business Representative, indicated that
the City of Lorain automated residential waste collection incentive rate “went to
$.2207 per home,” while the incentive rates for “automated city routes outside the
City of Lorain are at $.2307.” (Union Ex. 4)

(Union brief p. 8)
The Union emphasizes that “the change in the volumes generated per units and the

change in the equipment to perform the service was the same in the City of Lorain as it was

 

 

 

 
i

Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 9 of 20. PagelD #: 58

 

in every other location when the Company converted its collection method from a manual
system to an automated system,” and there is no difference in the type and manner in
which the work is performed. (Union brief pp. 8, 9) Thus, the Union contends that there is
no justification for the Lorain bargaining unit members not receiving the same incentive
rate for doing the same work as the employees doing the same automated waste collection
services as in the Employer’s other service locations. The Union cites to specific employee
impact resulting from the lower rate being paid to Lorain bargaining unit members:
On Route 530 the bargaining unit employee awarded that route serviced
5,499 houses each week using the automated residential waste collection system for
the City of Lorain. The difference in the incentive rate is $.01 cent per unit (house)
resulting in a loss of income to that bargaining unit employee of $54.99 each week.
Over a 52-week period, the annual loss to the bargaining unit employee awarded
Route [530] is $2,859.48. The loss of income to the bargaining unit employee
assigned to the recyclable Route 566 is even greater. (Employer Ex. 9) According
to the Company’s job posting, the recyclable route services 7,237 homes per week.
A recyclable incentive rate established by the Company was $.1700 cents per house
while all of the other locations the Company serves with an automated recyclable
residential waste collection system receives incentive rate of $.2147 per house.
That difference is $.0474 cents per house. The los{t] income for each week on Route
566 is $343.03 with an annual loss of income of $17,837.76.
(Union brief p. 9)
The Union insists that the Company’s unsuccessful efforts to eliminate or modify
Article 9, Section 9.04 of the Agreement should not permit its purported circumvention of
the Agreement’s provisions and that the Company should be required to make all affected

employees whole for all lost wages resulting from the Company’s alleged Agreement

violation.

SUMMARY OF THE EMPLOYER'S POSITION

 

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 10 of 20. PagelD #: 59

 

 

 

The Company’s underlying argument is that the Union has failed to meet its burden
of proving that the Company has, in fact, violated the Agreement. The Employer’s
underlying argument is that it was permitted to change the piece work rates for the new
automated routes in Lorain based on the change in the service requirements for the
automated collection. The Company contends:

Under the plain language of Article 9.04, the Company is allowed to change
piece work rtes anytime there is a change in the service requirements. On its face,
the transition from manual collection to automated collection qualifies as a change
in service requirements. Further, related changes to the equipment used (including
retrofitting trucks for automated collection and purchasing new automated trucks)
and to the amount of trash/recycling each Lorain resident could put out on a weekly
basis that occurred in conjunction with the transition to automated collection
constitute independent changes to “equipment utilized to perform the service” and
“volumes generated per units” as examples of what constitutes a change in service,
requirement.

Accordingly, the transition to automated collection ... allowed the Company
to change/reduce the piece work rates applicable to the new automated routes in
Lorain. Although the CBA does not contain any minimum piece work rate or
provide and methodology, formula or list of factors that must be considered when
creating a piece work rate, the Company, in determining the automated piece work
rates for Lorain, aimed to make its drivers whole. Specifically, despite having no
obligation to do so, the Company sought to ensure drivers running the automated
collection routes had comparable, if not greater, weekly compensation and effective
hourly rates to when they were running more arduous manual collection in Lorain.

(Employer brief pp. 1-2)

In response to the Union’s claim that the Company violated the Agreement by
setting the piece work rates one cent lower for Lorain in comparison to other
municipalities within the Company’s automated collection services, the Company states
that there is no Agreement requirement establishing that the Company utilize the piece
work rate used in other municipalities for Lorain’s rate. The Company avers: “In fact, the
CBA does not set a minimum piece work rate, nor does it provide any methodology,

formula or list of factors that must be considered when creating a piece work rate. Here,

10

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 11 of 20. PagelD #: 60

 

 

 

the Company reverse engineered the piece work rate to ensure its drivers were made
whole, and there is nothing in the CBA precluding the Company from setting rates in this
manner.” (Employer brief p. 3) The Company also notes that the Agreement does not
include any guaranteed piece work rate (Tr. 197, 250-254, 297-298, 305-306, 429-430) nor
any methodology or formula regarding what must be considered when establishing a piece
work rate. (Tr. 263)

The Company cites to the following language in the “Management Rights” section, or
Article 3 of the Agreement, as support for its purported right to adjust the piece work rate
for the Lorain bargaining unit members: “Except as specifically modified by the express
terms of the Agreement, all rights of management are retained by the Company, including,
but not limited to the right: . . . to determine or introduce new, eliminate or change
equipment, machinery, services or processes to make studies of workloads and to institute
changes in the work loads and job assignments; to plan, direct and control operations; ... to
determine the job content and requirement of any job and the number of employees
needed by the Company at any time.” The Company emphasizes that Article 3 also
concludes by stating that: “The above enumeration of rights is by way of example and is
not a limitation on the Company’s right to manage its enterprise and, except as provided in
this Agreement, the right to continue or discontinue any past practice or benefit...”

The Company also notes that, when it negotiated the new contract to continue to
provide waste collection services for the City after its initial December 31, 2013 through
December 31, 2018 contract for an additional three (3) years, it would have been
potentially competed via bidding with three (3) other area non-unionized companies. In

this specific case, “with the guaranteed term of its initial contract with Lorain rapidly

11

 

 

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 12 of 20. PagelD #: 61

 

 

 

approaching, the Company approached the City about a potential extension of the contract,
which, for the time being, would avoid public bidding.” (Employer brief p. 8; Tr. 360-366)
The Company emphasizes that the automated collection identified in the new 2019 through
2021 Lorain contract required the Company to invest over $4 million. (Employer Ex. 10;
Tr. 373-379, 390-395)

Based on that outcome, the Company notes:

As a result of the change in the service requirements in the City of Lorain, the
Company, consistent with Article 9.04 Of the CBA, adjusted the piece work rates for
the new automated routes in Lorain and did so in a manner whereby its drivers
received comparable (or greater) total compensation with comparable (or greater)
effective hourly rates when compared to the prior manual operation in Lorain.

(Employer brief p. 11)

In making these adjustments to the piece work rates, one of the Company’s
goals was to ensure that the bargaining unit members performing these new
automated routes were made whole (i.e., that their daily/weekly compensation did
not change as a result o the new piece work rates). (Tr. 56-57, 13-134, 438, 452-
453) In order to do this, the Company reverse engineered the new piece work rate
to ensure that daily/weekly compensation was not drastically different.

(Employer brief p. 13)

To the extent the Union argues that using the piece work rate from other
cities would have made the workers whole, there is nothing in the contract that
required the Company to even strive to make the workers whole. Further, using the
piece work rate for other cities would have more than make the workers whole. It
would have resulted in a significant increase in pay. (Tr. 56-57) Such a windfall,
however, is not required by the CBA, and, in fact, would be counterintuitive to
significantly increase pay at the same time the job is made easier, more efficient and
safer.

(Employer brief p. 13, fn. 15)
The Company asserts that it was successful in ensuring that the total route pay, as
well as the effective hourly routes, were comparable to, if not greater than, the pre-

automated amounts. (Tr. 133-144, 438, 452-453; Employer Ex. 8) “... [T]he average

12

 

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 13 of 20. PagelD #: 62

 

 

 

daily compensation [for the automated trash collection services] was approximately
$244.83 ($0.37.04 X 66 average houses per day manual collection) while the average daily
compensation during automated trash collection is approximately $245.64 (average houses
per day automated collection).” (Employer brief p. 15, fn. 17; Union Ex. 4) In referring to
the language in Article 9, Section 9.04, which requires the Company to “guarantee piece
work rates ... as long as service requirements remain the same,” the Employer suggests
that the inverse principle embraced by that language is that the Company was permitted to
change piece work rates when the service requirements changed with the automated
services. “[T]his transition also resulted in a change in ‘volumes generated per units’ and
‘equipment utilized to perform the service,’ which are two of the non-exclusive example
requirements expressly delineated in Article 9.04.” (Employer brief p. 18)

In response to the underlying Union claim that the piece work rates for Lorain are
$0.01 lower than the piece work rates used in other area municipalities with automated
collection services provided by other Company employees, the Company maintains: (1) no
language in the parties’ Agreement requires the Company to use the same piece work rates
from other municipalities for Lorain; (2) even if a past practice were deemed to exist, the
Company exercised its “right to discontinue any past practice or benefit” by discontinuing
the past practice and creating a new piece work rate for Lorain’s automated route (Article 3
of the Agreement); and (3) “There is no violation of the CBA in setting a piece work rate for
the automated routes in Lorain than is lower than the piece work rates in other automated
municipalities, especially where, as here, the technology and software used to map routes
and develop piece work rates is more sophisticated than it ever has been.” (Employer brief

pp. 22-23)

13

 

 

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 14 of 20. PagelD #: 63

 

 

The Employer maintains that, despite the fact that no changes were made to Article
9, Section 9.04 of the Agreement when it was negotiated and ultimately ratified by both
parties, the Employer has retained its ability to change piece work rates because there was
a change in service requirements. Therefore, the Employer requests that the Union's

grievance be denied.

DISCUSSION

Here, there is really no dispute between the parties as to the facts and occurrences
giving rise to the instant grievance and its arbitration. The basic disagreement in this
matter is whether the evidence establishes a potential violation by the Employer of the
parties’ negotiated Agreement. Probably no function of the labor-management arbitrator is
more important than that of interpreting the parties’ negotiated documents. The majority
of arbitration cases involve disputes regarding the rights under such agreements. In these
cases, the negotiated document itself is the focus, and the function of the arbitrator is to
interpret and apply its provisions.

In this arbitral proceeding, the burden of proof falls upon the Union, as the party
challenging the Company’s establishment of a new incentive rate for the Lorain bargaining
unit members to establish by a preponderance of the evidence that a violation has, in fact,
occurred.

An established principle in labor arbitrations is that the party alleging a
violation of a [negotiated] agreement bears the responsibility of proving by
persuasive evidence that there has been a violation. There is no rigid formula
stating the amount or degree of evidence that is necessary to sufficiently prove a

contract violation. An arbitrator should evaluate all of the circumstances
surrounding the alleged contract violation and weight the relative worth and

14

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 15 of 20. PagelD #: 64

 

 

 

 

relevance of all of the evidence presented in relation to the terms of the collective
bargaining agreement.

Am. Std, Paintsville, Ky. and United Steelworkers of Am., Local 7916, 05-2 Lab. Arb. Awards
(CCH} P 3213 (Allen 2005.

An arbitrator’s decision may not be based on competing equities or sympathies, but
rather must be formulated on the basis of the language which the parties themselves have
adopted to govern their on-going relationship. The arbitrator is a creature of the contract
from which he derives his authority. He is limited thereby and must, therefore, confine his
decision as directed or prescribed. Although he may use his expertise in interpreting and
applying the negotiated provisions, the arbitrator may not substitute his own sense of
equity and justice because his award must be grounded in the contractual terms, absent
any inferences or intentions which are not apparent and not supported by words
documenting any purported intent. It is the Agreement and its precise terms which must
be examined to determine the merits of the dispute.

It is generally recognized that neither party should be able to gain through
arbitration what it was unable to successfully assert in prior negotiations or bargaining.
The law presumes that the parties each understood the import of Section 9.04 of the
Agreement. “It is not for the arbitrator to question whether the parties made a good
bargain.” Int’l Union of Operating Eng’rs, Local 3 and Premier Chems., 00-1 Lab. Arb. Awards
(CCH) P 3245 (Calhoun 1999).

Based on a thorough review of the facts surrounding this dispute, the evidence
submitted, and the arguments presented by the parties, the arbitrator here finds that the
Union has successfully met its burden of establishing that the Employer has acted in

violation of the Agreement’s terms in determining or establishing a lower incentive or

15

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 16 of 20. PagelD #: 65

 

 

 

piece work rate than that which was in effect prior to the activation of the new Agreement
without establishing that that was a recognized component resulting from the parties’
negotiations.

Although the Company was unsuccessful in amending or eliminating the language in
Article 9, Section 9.04 which had been part of multiple prior versions of the parties’
collective bargaining agreements, it acted independently in establishing a lower incentive
or piece work rate than that which was the on-going and recognized rate earned by other
bargaining unit members working in other municipalities or geographic areas in that
region serviced by the Company and doing the same job functions. "When a party fails to
negotiate in good faith, the collective bargaining process becomes an exercise in unfulfilled
expectations and meaningless unenforceable promises ... [T]he idea of good faith
bargaining goes to the very heart of labor-management relations.” Hinsdale High School
Teachers’ Ass'n, IEA-NEA and Hinsdale Township High School Dist. 86 Bd. of Educ., 09-2 Lab. Arb.

Awards (CCH) P 4706 (Goldstein 2009).

The duty to bargain in good faith is a mandatory duty. Adopting the standard from
the federal statute, the National Labor Relations Act, 29 U.S.C. § 158(d), good faith
bargaining has been defined as: “the performance of the mutual obligation of the employer
and the representative of the employees to confer in good faith with respect to wages,
hours, and other terms and conditions of employment, or the negotiation of an agreement,
or any question arising there under.” Firefighters, Local 2298 and City of Ada, Okla., 99-2
Lab. Arb. Awards (CCH) P 3008 (Eisenmenger 1999). The Employer made a series of
proposals regarding Article 9, Section 9.04, first to eliminate it, then to modify it
conditionally based upon new or renewed municipal contracts, and finally to freeze “red

16

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 17 of 20. PagelD #: 66

 

 

circle” the driver’s incentive rate. Yet, there was no evidence that a reduction below the
automated rate paid to drivers doing the same work with similar equipment for the
Company in nearby cities was proposed or discussed, even though the Employer entered
into the bargaining process with the Union knowing the change to an automated system
would impact the economics of the service contract entered into months earlier with the
City of Lorain. The evidence and testimony indicates that during negotiations both parties
were well aware of the move from manual trash and recycle pick-up to automated pick-up
and what this entails, having experienced it multiple times in nearby communities, and
they were also aware given their familiarization in going from manual to automated trash
and recycle pick-up that all other locations, paid a waste incentive of $.2307 cents per hour
to drivers. The Employer insists that when it put into place a waste incentive rate of
$.2207, (or below that paid to all other locations serviced by the Company under an
automated system) it reverse engineered an incentive system that was designed “...to
ensure that the drivers were made whole...” (Company Brief, p. 23) The Union asserts that
the change in volume generated per unit and the change in equipment utilized to perform
automated pick-up are the same type of changes that were known to the parties anytime
manual residential waste and recyclable collections was converted to automated waste
collection and that rate at the time of negotiations over Article 9, Section 9.04 of the
Agreement was according to the Company’s operation manager, T. J. Rose, $.2307 cents per
unit. The Union, without any knowledge that the Company was contemplating a lower rate
of $.2207 per unit and informed by the language of 9.04 remaining the same after
numerous attempts by the Company to eliminate or modify it, reasonably assumed that the

established incentive rate for all other bargaining unit members in other union bargaining

a7

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 18 of 20. PagelD #: 67

 

 

units in nearby communities for the Company would be applicable for the Lorain
employees carrying out the same duties with the same type of equipment. In stark contrast
to the Company’s insistence that drivers were in essence made whole regarding the waste
incentive rate through its reverse engineering of the automated driver in Lorain insists

that drivers are losing substantial sums of money on an annual basis. (Union Brief, p. 9)

Although the decision of the Ohio Joint State Committee is not controlling in this
matter at this level, this arbitrator gives deference to its October 17, 2017 Unanimous
decision (as opposed to a Decision Majority), which was sought by the Company and
preceded this arbitration. (Union Ex. 5) The members of that committee are likely very
familiar with the dynamics of the trash disposal business and the workings and significance
of incentive rates paid for such work. The Union in this case held the rational assumption,
particularly based upon evidence of bargaining proposals made and rejected in
negotiations and eventually abandoned by the Company in favor of maintaining current
language, that the incentive rate under automated trash and recycle collection in Lorain
would remain the same as other workers in surrounding communities who were doing the
same work, While there was a proposal by the Company to freeze wages/incentive/piece
rates for automated drivers, there was no agreement to establish a lower rate for the
Lorain bargaining unit members and no language change was made in Article 9.04 of the

Agreement. (See Union Ex. 6)

18

 

 

 
Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 19 of 20. PagelD #: 68

 

 

AWARD

The Union’s grievance is sustained.

The parties are first directed to meet within at least thirty (30) days from the date of
this decision to first correct and pay the driver incentive rate retroactively back to the filing
date of the grievance (May 4, 2017) for each affected Lorain bargaining unit member who
filed a grievance, earned the lower incentive rate since the grievance filing date of May 4,

2017, and who is still actively employed by the Company.

Secondly on a prospective basis (date to be determined by the Company) the
Company shall meet with the Union and shall reengineer the automated waste and recycle
incentive rates and route bids, if necessary, for the remainder of the Agreement that makes
drivers whole consistent with the requirements of Article 9, Section 9.04, which may
include automated driver waste and recyclable incentive rates consistent with other
comparable nearby jurisdictions of the Company and the Union or any other approach

acceptable to the parties.

This arbitrator will retain jurisdiction for ninety (90) days or longer, as determined

by the arbitrator, in order to enable proper resolution of this matter.

Pursuant to Section 7.06 of the Agreement, the arbitrator’s fees and expenses shall

be paid equally by the parties.

Respectfully submitted to the parties this day of May 2019,

 

Robert G. Stein, Arbitrator

19

 

 
 

 

Case: 3:19-cv-01886-JJH Doc #: 1-3 Filed: 08/20/19 20 of 20. PagelD #: 69

AWARD

The Union’s grievance is sustained.

The parties are first directed to meet within at least thirty (30) days from the date of
this decision to first correct and pay the driver incentive rate retroactively back to the filing
date of the grievance (May 4, 2017) for each affected Lorain bargaining unit member who
filed a grievance, earned the lower incentive rate since the grievance filing date of May 4,

2017, and who is still actively employed by the Company.

Secondly on a prospective basis (date to be determined by the Company) the
Company shall meet with the Union and shall reengineer the automated waste and recycle
incentive rates and route bids, if necessary, for the remainder of the Agreement that makes
drivers whole consistent with the requirements of Article 9, Section 9.04, which may
include automated driver waste and recyclable incentive rates consistent with other
comparable nearby jurisdictions of the Company and the Union or any other approach

acceptable to the parties.

This arbitrator will retain jurisdiction for ninety (90) days or longer, as determined

by the arbitrator, in order to enable proper resolution of this matter.

Pursuant to Section 7.06 of the Agreement, the arbitrator’s fees and expenses shall

be paid equally by the parties.

Respectfully submitted to the parties this 22 day of May 2019,

“ chhea

Robert G. Stein, Arbitrator

19

epee ae Sear eee ae ee — =

 

 
